Citation Nr: 0518946	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  04-06 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an effective date, prior to October 30, 
2002, for a 60 percent evaluation for dermatitis of the face, 
neck, scalp and arms (skin disability).

2.  Entitlement to an increased rating for skin disability, 
currently evaluated as 60 percent disabling.

ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to April 
1975, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and October 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO) in Philadelphia, 
Pennsylvania.  In the February 2003 rating decision, the RO 
denied the veteran's claim of entitlement to an increased 
rating for his service-connected skin disability, then 
evaluated as 10 percent disabling.  In the October 2003 
rating decision, however, the RO determined that its February 
2003 rating action was clearly and unmistakably erroneous in 
not increasing the evaluation of the veteran's skin 
disability to 60 percent, and assigned that rating, effective 
October 30, 2002.  The veteran perfected a timely appeal of 
these determinations to the Board, arguing both that his skin 
disability warranted an evaluation in excess of 60 percent, 
and to an effective date prior to October 30, 2002, for that 
evaluation.

The veteran's claim of entitlement to an evaluation in excess 
of 60 percent for his skin disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran was discharged from active duty in April 
1975.

2.  In November 1981, the veteran filed an original claim for 
service connection for skin problems due to Agent Orange

3.  In a September 1982 rating decision, the RO granted 
service connection for dermatitis and assigned a 10 percent 
rating, effective November 9, 1981.

4.  In an October 1982 letter, the RO notified the veteran of 
this determination and of his appellant rights.

5.  In an October 1996 rating decision, the RO denied 
entitlement to an evaluation in excess of 10 percent for his 
skin disability, and in a letter dated later that month, 
notified him of the disposition and of his appellate rights.

6.  The veteran has not asserted that the October 1996 rating 
decision, which denied his claim of entitlement to increased 
evaluation for his skin disability to 10 percent, was clearly 
and unmistakably erroneous.

7.  On October 30, 2002, the veteran filed a claim for an 
increased rating for his service-connected skin disability, 
and it is not factually ascertainable that the veteran's 
dermatitis of the face, neck, scalp and arms was 60 percent 
disabling prior to that date.

8.  In an October 2003 rating decision, the RO increased the 
evaluation of the veteran's skin disability to 60 percent, 
effective October 30, 2002.


CONCLUSIONS OF LAW

1.  The RO's unappealed October 1996 rating decision, which 
denied entitlement to an evaluation in excess of 10 percent 
for the veteran's service-connected skin disability, is 
final.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1996).

2.  An effective date earlier than October 30, 2002, for the 
award of a 60 percent evaluation for dermatitis of the face, 
neck, scalp and arms, is not warranted.  38 U.S.C.A. 
§§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
of entitlement to an earlier effective date for a 60 percent 
rating prior to October 30, 2002, and that the requirements 
of the VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

In this regard, the Board notes that the veteran has been 
afforded a Statement of the Case (SOC) and a Supplemental 
Statement of the Case (SSOC) that provided notice of the law 
and regulations, as well as the reasons and bases for the 
RO's determinations.  By way of these documents, as well as 
the RO's December 2002 and August 2003 "VCAA" letters, VA 
carefully advised the veteran of the information and evidence 
necessary to substantiate his claim.  Id.  In light of the 
foregoing, the Board finds that VA has satisfied its duty to 
notify under the VCAA.  See VAOPGCPREC 8-03, 69 Fed. Reg. 
25,180 (2004).

For these reasons, the notices contained in VA's 
communications to the veteran, whether they were via letters, 
the SOC, the SSOC, or the RO rating actions, when cobbled 
together, see Mayfield, substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying the evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 270 
(2002) (identifying the document that satisfies VCAA notice); 
and 38 C.F.R. § 3.159(b) (the content of the notice 
requirement pertaining to "any evidence" in the claimant's 
possession or a similar request to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2004) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield, 19 Vet. App. at 123.

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that even the 
failure to comply with the notice requirements of the VCAA is 
not prejudicial to the veteran if, as here, based on the 
facts alleged, no entitlement exists.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).  In addition, the 
Court has declared that a veteran claiming entitlement to an 
earlier effective date is not prejudiced even by failure to 
provide him a VCAA notice of the laws and regulations 
governing effective dates, if, based on the facts of the 
case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).  As discussed below, the Board has 
determined that the veteran is not entitled to an earlier 
effective date for a 60 percent rating for his dermatitis of 
the face, neck, scalp and arms.  The Board therefore finds 
that any failure to comply with the VCAA is not prejudicial 
because the Act does not apply to this case.  See VAOPGCPREC 
5-04, 69 Fed. Reg. 59,989 (2004).

With respect to VA's duty to assist, the Board notes that the 
veteran has not reported receiving VA outpatient care for his 
skin disability during the year prior to filing his October 
30, 2002, claim, and VA has obtained records of his VA 
outpatient care for this condition, dated from 2003 to 2004.  
Further, he has not reported receiving any private medical 
treatment for this condition in the year prior to submitting 
this claim.  Moreover, in January 2003, VA afforded him a 
formal VA skin examination, which represents the earliest 
medical evidence showing an increase in his service-connected 
skin disability.

In light of the foregoing, the Board concludes that the 
veteran has been provided with adequate notice of the 
evidence needed to successfully prove his claim and that 
there is no prejudice to him by appellate consideration of 
the claim at this time, without a remand of the case to the 
RO for providing additional assistance to the veteran in the 
development of his claim because the essential fairness of 
the adjudication was maintained.  See Mayfield; see also 
Bernard v. Brown, supra.  In this case, the record on appeal 
demonstrates the futility of any further evidentiary 
development, and there is no possibility that additional 
assistance would aid him in substantiating his claim.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

Background and Analysis

The veteran, who was discharged from active duty in April 
1975, filed an original claim for service connection for skin 
problems in November 1981.  In support, the veteran contended 
that he developed skin disability as a consequence of his 
exposure to Agent Orange while serving in Vietnam.

In a September 1982 rating decision, the RO granted service 
connection for dermatitis of the face, scalp and arms, and 
assigned a 10 percent rating under Diagnostic Code 7806, 
effective November 9, 1981.  In doing so, the RO held that 
although the disability was not etiologically related to the 
veteran's in-service exposure to Agent Orange, service 
connection was nonetheless warranted because the disability 
was incurred in service.  In an October 1982 letter, the RO 
notified the veteran of this determination and of his 
appellant rights.  The veteran did not appeal this 
determination.

In an October 1996 rating decision, the RO denied entitlement 
to an evaluation in excess of 10 percent for the veterans' 
service-connected skin disability.  In a letter dated later 
that month, the RO notified him of the disposition and of his 
appellate rights.  The veteran, however, did not appeal the 
decision.

On October 30, 2002, the veteran filed a claim seeking an 
increased rating for his service-connected skin disability.  
In support, he contended that the condition had worsened; 
however, he did not report receiving any formal care for the 
disorder.  

In January 2003, the veteran was afforded a formal VA skin 
examination.  After reviewing the findings and conclusions 
contained in that examination report, in a February 2003 
rating decision, the RO denied his claim of entitlement to a 
higher rating for his dermatitis of the face, neck, scalp and 
arms.

In his March 2003 Notice of Disagreement (NOD), the veteran 
challenged the determination.  In response, in an October 
2003 rating decision, the RO determined that its February 
2003 rating decision contained clear and unmistakable error 
(CUE) because it confirmed and continued the 10 percent 
evaluation; instead, the RO determined that the veteran's 
service-connected dermatitis of the face, neck, scalp and 
arms warranted a 60 percent evaluation under Diagnostic Code 
7806, effective October 30, 2002, the date he filed his claim 
for an increased rating.

In his NOD challenging the effective date of the 60 percent 
rating, the veteran asserted the evaluation should be 
retroactive to his original November 1981 claim, i.e., it 
should be effective November 9, 1981.  In support, he argued 
that his original claim was granted because he had chloracne 
due to his exposure to Agent Orange during service.

In his February 2004 Substantive Appeal, the veteran reported 
receiving treatment for skin problems at the Harrisburg, 
Pennsylvania, VA outpatient clinic in 1980, and argued that 
the effective date of the 60 percent rating, and implicitly, 
service connection, should be retroactive to that date 
because VA was treating him for that condition at the time.

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with 
respect to effective date of an award of increased 
compensation is that the effective date of award "shall not 
be earlier than the date of receipt of the application 
thereof."  38 U.S.C.A. § 5110(a).  This statutory provision 
is implemented by regulation that provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 
(1998).  

Absent clear and unmistakable error in the October 1996 
determination, which the veteran does not even allege, it is 
final.  Further, a careful review of the record fails to 
disclose that he filed another formal claim or informal prior 
to October 30, 2002, or that there is medical evidence 
showing that the increase in the condition was factually 
ascertainable prior to the January 2003 examination.  As 
such, in assigning October 30, 2002, as the effective date 
for the increased evaluation, rather than the later date of 
the examination, the RO has already assigned the earliest 
possible effective date for the 60 percent rating for this 
disability, and the claim for an effective date prior to that 
time must be denied.

In reaching this determination, the Board acknowledges the 
veteran's contention that the 60 percent rating should relate 
back to 1981 because his skin disability is due to Agent 
Orange exposure.  In this regard, however, the Board points 
out that in the 1982 rating decision, the RO specifically 
determined that there was no such relationship.  Because the 
veteran's skin disability was incurred in service, service 
connection was established; however, it does not follow that 
since service connection was warranted effective November 9, 
1981, that the effective date of an increased evaluation be 
effective the same date.  

In this regard, the Board points out that in seeking a higher 
rating, the veteran himself maintained that an increased 
evaluation was warranted because the condition worsened, but 
it would render meaningless many of the provisions of 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Meeks 
v. West, 216 F.3d 1363, (Fed. Cir. 2000), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
in an analogous context, stated in that case that the veteran 
"conflate[d] what are in fact two distinct issues, involving 
separate inquiries:  the determination of the date from which 
an award is effective, and the quantum of the award to which 
a veteran is entitled."  Id. at 1366.  

Here, because the veteran does not even allege that the 1982 
or 1996 decisions contained CUE, and since the Board is bound 
by those final decisions, the Board is precluded, as a matter 
of law, from awarding an earlier effective date for a 60 
percent rating prior to October 30, 2002.

In reaching this determination, the Board also acknowledges 
the veteran's claim that the effective date of the 60 percent 
rating should be retroactive to 1980 because he reports 
receiving VA treatment for this condition at that time.  In 
this regard, the Board notes that the veteran is implicitly 
arguing that the effective date of service connection for his 
skin disability should be retroactive to that time.  Because 
the veteran did not file a claim of entitlement to service 
connection for skin disability prior to November 9, 1981, 
however, as a matter of law, an effective date prior to that 
time is precluded.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; 
see Shields v. Brown, 8 Vet. App. 346, 349-51 (1995) (an 
earlier effective date cannot be granted in the absence of 
statutory authority, which requires the filing of a claim).  

Further, while the Board acknowledges that although any 
communication or action indicating an intent to apply for one 
or more benefits administered by VA may be considered an 
informal claim, see 38 C.F.R. § 3.155(a), "[t]he mere 
presence of the medical evidence [in the record] does not 
establish an intent on the part of the veteran" to seek 
service connection for a condition.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998).  As such, records of the veteran's 
VA treatment for skin problems, dated prior to October 30, 
2002, cannot serve as a claim of service connection because 
service connection had not previously been established for 
his dermatitis, and thus the mere receipt of medical records 
cannot be construed as an informal claim.  See Lalonde v. 
West, 12 Vet. App. 377, 382 (1999).  

Because this case is factually similar to Lalonde, the Board 
concludes that a discussion of that case in instructive for 
the Board's consideration of this matter.  In Lalonde, the 
Board denied a claim of entitlement to an effective date for 
service connection for an anxiety disorder earlier than the 
date of receipt of the claim for this condition, which was 
received in March 1993.  The Court, in affirming the Board, 
specifically observed that, while being treated by VA, the 
veteran had consistently complained, at least since 1964, of 
suffering from a nervous condition.  The Court held, however, 
that because the record was devoid of any communication from 
the veteran prior to March 1993 that could be construed as a 
formal or informal claim for benefits that identified the 
benefit sought, service connection for his nervous condition 
prior to that time was prohibited.  Id. at 381-82.  

In light of the foregoing, the Board reiterates that VA 
records showing treatment for skin problems, dated prior to 
November 9, 1981, could not serve as a claim of service 
connection for this condition, and therefore, for this reason 
as well, the veteran's claim of entitlement to a 60 percent 
rating, prior to October 30, 2002, must be denied.


ORDER

An effective date earlier than October 30, 2002, for a 60 
percent rating for dermatitis of the face, neck, scalp and 
arms is denied.




REMAND

Also before the Board is the veteran's claim of entitlement 
to an increased rating for his dermatitis of the face, neck, 
scalp and arms.  After a careful review of the claims folder, 
and in light of the evidence and the veteran's contentions, 
the Board concludes that it has no discretion and must remand 
this case for further development.

In filing his October 30, 2002, claim for a higher rating, 
the veteran reported that the condition had worsened, and 
that his service-connected skin disability had spread and 
currently involved his scalp, chest, arms, shoulders, 
buttocks, left hip, and left foot.  The veteran added that, 
due to this condition, he had open sores that bled, that that 
the disability was manifested by itching and a discharge of 
clear fluids.  He further stated that because the condition 
was so disfiguring, he was unable to be seen in public and 
that he "looked terrible"; he maintained that the 
disability warranted a 75 percent rating.

In denying the veteran's claim for an evaluation in excess of 
60 percent, the RO concluded that because the veteran was 
awarded the maximum evaluation under Diagnostic Code 7806, a 
higher rating was only available on an extraschedular basis.  
In this regard, the Board observes that in the October 2003 
rating decision, the January 2004 SOC, and the February 2004 
SSOC, the RO indicated that his dermatitis of the face, neck, 
scalp and arms did not present such an exceptional or unusual 
disability picture as to render the application of the 
regular schedular standards impractical.

The Board notes, however, that the veteran's dermatitis of 
the face, neck, scalp and arms might also be evaluated under 
Diagnostic Codes 7800, which contains the criteria for 
assessing disfigurement of the head, face or neck, and which 
provides for a maximum evaluation of 80 percent.  
Alternatively, the Board finds that the veteran's service-
connected skin disability could be evaluated under Diagnostic 
Code 7817, which provides for a maximum evaluation of 100 
percent.  In this regard, the Board points out that, under 
the law, VA is required to consider all potentially 
applicable provisions of laws and regulations in adjudicating 
an appeal.  See Kowalski v. Nicholson, No. 02-1284 (U.S. Vet. 
App. June 8, 2005); Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991).

During the course of this appeal, the veteran has been 
afforded only one VA examination, which was conducted in 
January 2003.  Unfortunately, a review of the report of that 
examination reveals that it does not contain sufficient 
detail to evaluate the veteran's service-connected skin 
disability, to include whether the condition might warrant a 
higher rating under Diagnostic Codes 7800 and 7817.  As such, 
the Board has no discretion and must remand this matter to 
afford the veteran the opportunity to undergo a 
contemporaneous and thorough VA skin examination.  See 
Bowling v. Principi, 15 Vet. App. 1, 12 (2001); Hicks v. 
Brown, 8 Vet. App. 417, 422 (1995); see also 38 C.F.R. § 4.2 
(2004).  

In addition, as discussed above, in his March 2003 NOD, the 
veteran reported that he had dermatitis over 95 percent of 
his body, and that it was more disabling during the summer.  
See Ardison v. Brown, 6 Vet. App. 405 (1994).  Further, in 
his February 2004 Substantive Appeal, he asserted that his 
skin disability extended over his entire body, and that as a 
consequence, he had residual scars all over his body.  Thus, 
it appears that his skin disability has worsened since the 
most recent VA examination.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43,186 (1995)

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  After associating with the claims 
folder any outstanding records, the 
veteran should be afforded a 
comprehensive VA dermatological 
examination to determine the current 
severity of his service-connected 
dermatitis of the face, neck, scalp and 
arms, and an attempt should be made to 
examine him during warm weather 
conditions.  All indicated tests must be 
conducted.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  

The examiner should describe any visible 
or palpable tissue loss and either gross 
distortion or asymmetry of three or more 
paired features, such as the nose, chin, 
forehead, eyes, including eyelids, ears, 
cheeks, or lips.  The examiner should 
also report whether there are at least 
six of eight characteristics of 
disfigurement, which are defined as:  
scar five or more inches (13 or more cm.) 
in length; scar at least one-quarter inch 
(0.6 cm.) wide at widest part; surface 
contour of the scar elevated or depressed 
on palpation; scar adherent to underlying 
tissue; skin hypo- or hyper-pigmented in 
an area exceeding six square inches (39 
sq. cm.); skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches 
(39 sq. cm.); underlying soft tissue 
missing in an area exceeding six square 
inches (39 sq. cm.); and skin indurated 
and inflexible in an area exceeding six 
square inches (39 sq. cm.).  

The examiner should also indicate whether 
the veteran's skin condition is 
productive of the generalized involvement 
of the skin, plus systemic manifestations 
such as fever, weight loss and 
hypoproteinemia, as well as constant or 
near-constant systemic therapy such as 
therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA 
(psoralen with long-wave ultraviolet-A 
light or WVB (ultraviolet-B light 
treatments, or electron beam therapy 
during the prior 12 months.

All examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a legible report.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.  In doing 
so, the RO must specifically consider 
Diagnostic Codes 7800 and 7817.

3.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


